Hollis v. State                                                     















IN THE
TENTH COURT OF APPEALS
 

No. 10-94-039-CR

     WILLIAM DAVID HOLLIS,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the County Court at Law No. 2
McLennan County, Texas
Trial Court # 920692CR2
                                                                                                    

O P I N I O N
                                                                                                    

      On April 10, 1992, William Hollis pleaded guilty to misdemeanor theft, and the court
assessed punishment of ninety days in the county jail and a $1,500 fine, probating the jail term and
$1,250 of the fine for twelve months.  See Tex. Penal Code Ann. § 31.03(a), (e)(2)(A) (Vernon
1989 & Supp. 1994).  The State moved to revoke his probation in September, but the hearing on
the motion was not held until January 1994.  After finding that the State's allegations were true,
the court revoked Hollis' probation and sentenced him to ninety days in jail and a $1,500 fine. 
Hollis brings one point of error, asserting that his conviction is void because the information failed
to allege an essential element of the offense—a defect in the substance of the charging instrument. 
See Studer v. State, 799 S.W.2d 263, 268 (Tex. Crim. App. 1990).  Because he failed to object
to the defect before the day of trial, he cannot raise the complaint in this court.  See Tex. Const.
art. V, § 12; Tex. Code Crim. Proc. Ann. art. 1.14(b) (Vernon Supp. 1994); Studer, 799
S.W.2d at 273.  Thus, his sole point of error is overruled and the judgment affirmed.
 
 
                                                                                 BOB L. THOMAS
                                                                                 Chief Justice

Before Chief Justice Thomas,
          Justice Cummings, and
          Justice Vance
Affirmed
Opinion delivered and filed November 9, 1994
Do not publish